Citation Nr: 1023890	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-38 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1957 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Veteran's claims file was subsequently 
transferred to the RO in Oakland, California in December 
2006.

The Veteran was afforded a hearing before a Decision Review 
Officer at the Reno RO in September 2005.  A transcript of 
this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is currently being treated for 
bipolar disorder, for which he claims he is entitled to 
service connection.

The record is currently devoid of any evidence that would 
demonstrate that the Veteran has a diagnosis of bipolar 
disorder.  Records from the Social Security Administration 
(SSA) show that the Veteran receives some type of payment 
from SSA, but SSA's reply to VA's inquiry states that SSA has 
no medical files belonging to the Veteran, which would 
indicate either that the Veteran never applied for SSA 
disability benefits or that no medical records were ever 
obtained by SSA.  Additionally, the Veteran provided a copy 
of his February 1995 handicap verification, but this document 
shows only that he was being treated by a psychologist in 
1995; it does not list any specific diagnosis.  Also in the 
record is an outpatient file from a VA clinic in Los Angeles.  
Again, this document does not provide any information about 
any psychiatric condition.

During his September 2005 hearing, the Veteran indicated that 
he was being treated at the VA clinic in Las Vegas, Nevada.  
No records from this clinic are associated with the Veteran's 
claims file.  VA has a duty to assist claimants in obtaining 
records in the custody of a Federal department or agency 
until it is determined that such records do not exist or that 
further efforts to obtain the records would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  On remand, VA should make an 
attempt to obtain any additional medical records, especially 
pertaining to psychiatric treatment at the VA clinic in Las 
Vegas.

The Board also notes that the Veteran was never afforded a VA 
medical examination.  VA is obligated to obtain a VA medical 
examination or opinion for claims in cases where there is (1) 
evidence of persistent or recurring symptoms of a disability, 
(2) evidence of an in-service event, injury, or disease, and 
(3) an indication that there may be a connection between the 
two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the November 2005 Form 9, the Veteran contended 
that he had symptoms of bipolar disorder while in service and 
that those symptoms continued after service.  Thus, if the 
Veteran's medical records demonstrate that the Veteran has a 
current psychiatric diagnosis, the Veteran should be entitled 
to a VA examination to assist in substantiating his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the 
Veteran and his representative and ask 
that they provide the names and 
addresses of all medical care providers 
who have treated him for any 
psychiatric condition since service.  
After securing any necessary release, 
such records should be requested, to 
include all diagnostic testing, 
interpretation and reports, and all 
records which are not duplicates should 
then be associated with the claims 
file.  All efforts to obtain these 
records, and the responses received, 
must be documented in the claims file, 
and must continue until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

2. The RO/AMC should contact the 
Veteran and his representative and ask 
that they provide the name of every VA 
facility where the Veteran has been 
treated since service.  The records 
should then be obtained from all 
identified VA facilities, including the 
Las Vegas and Los Angeles facilities, 
and all documents which are not 
duplicates should be associated with 
the claims file.

3. If, and only if, the RO/AMC receives 
any further treatment records or 
alternative evidence showing a current 
diagnosis of any psychiatric disorder, 
the RO/AMC should schedule the Veteran 
for a VA medical examination(s) to 
determine the nature and etiology of 
the Veteran's claimed acquired 
psychiatric disorder, to include 
bipolar disorder.  With respect to each 
such diagnosed disability, the 
examiner(s) should provide an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any 
psychiatric disability is medically 
related to the veteran's active 
military service.  The entire claims 
file and a copy of this remand must be 
made available to the designated 
examiner(s), and the examination 
report(s) should include a discussion 
of the Veteran's documented medical 
history and assertions.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


